       Case 4:20-cv-07810-JSW Document 58-1 Filed 12/11/20 Page 1 of 3



 1   Jonathan M. Jacobson, SBN 1350495            Scott A. Sher, SBN 190053
     WILSON SONSINI GOODRICH & ROSATI             Michelle Yost Hale (pro hac vice)
 2   Professional Corporation                     Robin S. Crauthers (pro hac vice)
 3   1301 Avenue of the Americas, 40th Floor      Katie R. Glynn, SBN 300524
     New York, New York 10019                     WILSON SONSINI GOODRICH & ROSATI
 4   Telephone: (212) 497-7758                    Professional Corporation
     Facsimile: (212) 999-5899                    1700 K Street NW, Fifth Floor
 5
     Email: jjacobson@wsgr.com                    Washington, DC 20006
 6                                                Telephone: (202) 973-8800
     Justina K. Sessions, SBN 270914              Facsimile: (202) 973-8899
 7   Benjamin S. Labow, SBN 229443                Email: ssher@wsgr.com
 8   WILSON SONSINI GOODRICH & ROSATI             Email: mhale@wsgr.com
     Professional Corporation                     Email: rcrauthers@wsgr.com
 9   One Market Plaza, Spear Tower, Suite 3300    Email: kglynn@wsgr.com
     San Francisco, California 94105
10
     Telephone: (415) 947-2000
11   Facsimile: (415) 947-2099
     Email: jsessions@wsgr.com
12   Email: blabow@wsgr.com
13
     Counsel for Defendant Plaid Inc.
14

15                                UNITED STATES DISTRICT COURT
16                               NORTHERN DISTRICT OF CALIFORNIA

17
                                                  )
18                                                )
     UNITED STATES OF AMERICA,                    )   CASE NO.: 4:20-cv-07810-JSW
19                                                )
                    Plaintiff,                    )   DECLARATION OF JUSTINA
20                                                )
                                                  )   SESSIONS IN SUPPORT OF
            v.                                        DEFENDANT PLAID INC.’S
21                                                )
                                                  )   ADMINISTRATIVE MOTION TO
     VISA INC. and PLAID INC.,                    )   FILE UNDER SEAL
22
                                                  )
23                  Defendants.                   )
                                                  )
24                                                )
                                                  )
25                                                )
                                                  )
26                                                )

27

28



     DECL. ISO ADMIN. MOT. TO FILE UNDER SEAL                     CASE NO.: 4:20-cv-07810-JSW
       Case 4:20-cv-07810-JSW Document 58-1 Filed 12/11/20 Page 2 of 3



 1           I, Justina Sessions, declare as follows:

 2           1.     I am a member of the firm Wilson Sonsini Goodrich & Rosati, P.C., counsel of

 3   record for Plaid Inc. (“Plaid”). I am an attorney duly admitted to practice in the State of California

 4   and before this Court, and am familiar with this Court’s Local Rules, including Civil Local Rule

 5   79-5. I have personal knowledge of the facts set forth below and, if called and sworn as a witness,

 6   I could and would testify competently thereto.

 7           2.     I submit this declaration in support of Plaid’s Administrative Motion to File Under

 8   Seal Portions of the Declaration of McKenna Quint in Support of Plaid’s Proposed Trial Date

 9   (“Quint Declaration”) and the Declaration of Pouya Fatemi in Support of Plaid’s Proposed Trial

10   Date (“Fatemi Declaration”).

11           3.     The information sought to be kept under seal is confidential, protectable as a trade

12   secret or otherwise entitled to protection under law. Because this Motion relates to non-dispositive

13   briefing, the information Plaid seeks to file under seal are not subject to a strong presumption of

14   public access; the “good cause” standard of Federal Rule of Civil Procedure 26(c) applies.

15   Kamakana v. City & Cnty. Of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).

16           4.     The limited portions of the Quint Declaration that Plaid moves to file under seal

17   contain confidential, nonpublic, and highly sensitive business information relating to Plaid’s human

18   resources. Publicly disclosing this information could cause significant harm to Plaid, given that it

19   would provide its competitors with insight into its internal human resources matters and thus would

20   put Plaid at a competitive disadvantage.

21           5.     The limited portions of the Fatemi Declaration that Plaid moves to file under seal

22   contain confidential, nonpublic, and highly sensitive business information relating to Plaid’s

23   financial operations.    Plaid is a private company, and publicly disclosing this confidential

24   information, including to Plaid’s competitors and the marketplace, would cause Plaid competitive

25   harm.

26           6.     Courts have granted similar motions to protect confidential information. See, e.g.,

27   Verinata Health, Inc. v. Ariosa Diagnostics, Inc., No. 12-cv-05501-SI, 2015 U.S. Dist. LEXIS

28   54912, at *10 (N.D. Cal. Apr. 24, 2015) (holding that good cause existed to keep “confidential and


                                                        1
     DECL. ISO ADMIN. MOT. TO FILE UNDER SEAL                                  CASE NO.: 4:20-cv-07810-JSW
       Case 4:20-cv-07810-JSW Document 58-1 Filed 12/11/20 Page 3 of 3



 1   commercially sensitive information about [the party’s] financials, pricing, and marketing strategy,

 2   including [the party’s] financial forecasts” under seal because “public disclosure of this information

 3   may result in substantial competitive harm by providing competitors insight into internal finances”);

 4   Barnes v. Hershey Co., No. 3:12-cv-01334-CRB, 2015 U.S. Dist. LEXIS 52330, at *10-11 (N.D.

 5   Cal. Apr. 21, 2015) (granting a motion to seal a document that contained “sales and recruitment

 6   strategy” because disclosure “would put [the party] at a competitive disadvantage by revealing its

 7   internal talent planning” and because “the emails bear only tangentially on the matters at issue in

 8   this litigation, such that the public interest in disclosure is minimal”).

 9           7.      Plaid’s request is narrowly tailored. Plaid seeks only to keep limited portions of the

10   Quint Declaration and Fatemi Declaration under seal. Redacted versions of both declarations will

11   be filed publicly, as will the Case Management Statement to which they attach.

12

13           I declare under penalty of perjury that the foregoing is true and correct, and that this

14   declaration was executed in San Francisco, California on December 11, 2020.

15

16   Dated: December 11, 2020                               Respectfully submitted,

17                                                          WILSON SONSINI GOODRICH & ROSATI

18                                                          Professional Corporation

19
                                                            /s/ Justina Sessions    .
20                                                          Justina Sessions

21                                                          Counsel for Defendant Plaid Inc.

22

23

24

25

26

27

28


                                                        2
     DECL. ISO ADMIN. MOT. TO FILE UNDER SEAL                                      CASE NO.: 4:20-cv-07810-JSW
